UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-6380



In Re:    ELIZABETH MARIE RUSHING-FLOYD,

                                                         Petitioner.




         On Petition for Writ of Audita Querela.   (CR-00-8-7)


Submitted:    April 24, 2003                  Decided:   May 5, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Elizabeth Marie Rushing-Floyd, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elizabeth Marie Rushing-Floyd has filed a petition for a writ

of audita querela under the All Writs Act, 28 U.S.C. § 1651 (2000),

seeking an order to set aside her money laundering convictions and

293-month sentence.    Relief under the All Writs Act is a drastic

remedy and should be used only in extraordinary circumstances. See

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976); In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).

     We find that Floyd is not entitled to such extraordinary

relief because she could have raised her claims in a motion under

28 U.S.C. § 2255 (2000).     See Carlisle v. United States, 517 U.S.

416, 429 (1996); United States v. Torres, 282 F.3d 1241, 1245 (10th

Cir. 2002).   The fact that Floyd was unable to obtain relief under

§ 2255 does not alter our conclusion.     See United States v. Valdez-

Pacheco, 237 F.3d 1077, 1080 (9th Cir. 2001) (“A prisoner may not

circumvent valid congressional limitations on collateral attacks by

asserting   that   those   very   limitations   create   a   gap   in   the

postconviction remedies that must be filled by the common law

writs.”); In re Jones, 226 F.3d 328, 333 (4th Cir. 2000).

     We therefore deny Floyd’s petition for a writ of audita

querela. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                         PETITION DENIED


                                    2